 1

 2

 3

 4

 5

 6
                                      UNITED STATES DISTRICT COURT
 7                                   EASTERN DISTRICT OF CALIFORNIA

 8   KIM BRANDY SIMS                     )                    Case No. 1:18-cv-01219-LJO-SAB
 9
                                         )
           Plaintiff                     )                    ORDER RE STIPULATION
10                                       )                    FOR EXTENSION OF TIME
     v.                                  )                    TO FILE OPENING BRIEF
11                                       )
     COMM’R OF SOCIAL SECURITY,          )                    (ECF No. 13)
12
                                         )
13         Defendant                     )
                                         )
14   ____________________________________)
15            Pursuant to the stipulation of the parties, IT IS HEREBY ORDERED that:
16            1.      Plaintiff’s opening brief shall be filed on or before June 3, 2019;
17            2.      Defendant’s responsive pleading shall be filed on or before July 3, 2019; and
18            3.      Plaintiff’s reply, if any, shall be filed on or before July 18, 2019.
19

20   IT IS SO ORDERED.

21   Dated:        April 18, 2019
22
                                                           UNITED STATES MAGISTRATE JUDGE

23

24

25

26

27

28
